892 F.2d 1041
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lowell E. HILL, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 88-1102.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Dec. 18, 1989.Rehearing Denied Jan. 23, 1990.

Lowell E. Hill, appellant pro se.
E. Montgomery Tucker, Office of the United States Attorney, Patricia A. Heenan, United States Department of Health and Human Services, for appellee.
Before HARRISON L. WINTER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Lowell E. Hill appeals from the district court's order affirming the Secretary's denial of social security disability benefits and supplemental security income.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Hill v. Sullivan, C/A No. 85-27-B (W.D.Va. Mar. 3, 1988).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.